Case 1:18-cV-08729-AKH Document 28 Filed 02/05/19 Page 1 of 2

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Southern District of New Yorl<

Dare|tech, Ll_C

 

Plal`ntiff
V.
Xiaomi |nc. et a|. (all defendants listed on attached)

Civil Action No. 1118-cv-08729-AKH

 

\/\/\/\,/V

Defena’ant

WAIVER OF THE SERVICE OF SUMM()NS

To: David L. Hecht
Uane of the plainliy§"s attorney or unrepresented plaintijjj

 

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

l also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 no
later than 04/24/2019 . If I fail to do so, a default judgment will be entered against me or the
entity l represent

Date: 02/05/2019 `%A}" WL\

Sz'gnature bflhe attorney or unrepresented parle

 

 

 

Xiaomi Techno|ogy, lnc. Ryan B. |VlcCrum
Printed name of party waiving service of summons Pri`m‘ed name
Jones Day

901 Lakeside Ave.
C|eve|and, OH 44114

 

A ddress

rbmccrum@JonesDay.com
E-mail address

(2']6) 586-7291

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all Other defenses and objections, but you cannot object to the absence of
a summons or of service.

lf you waive service, then you must, within the time specified on the waiver form, Serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.

Case 1:18-cV-08729-AKH Document 28 Filed 02/05/19 Page 2 of 2
Case 1:18-cv-08729-AKH Document 9 Filed 01/18/19 Page 1 of 16

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

DARELTECH, LLC,

 

Plaintiff,
v. Civil Action No. lS-cv-08729-AKH
XIAOMI INC., BEIJING XIAOMI
TECHNOLOGY CO., LTD.; XIAOMI JURY TRIAL DEMANDED
USA, INC. and XIAOMI TECHNOLOGY,
INC.,
Defendants.

 

 

AMENDED COMPLAINT FOR PATENT INFRINGEMENT

Plaintiff Dareltech, LLC (“Dareltech”), by and through its attorneys, Pierce Bainbridge
Beck Price & Hecht LLP, hereby demands and complains of Xiaomi, Inc.; Beijing Xiaomi
Technology Co. Ltd. (“Beijing Xiaomi”); Xiaomi USA, Inc. (“Xiaomi USA”); and Xiaomi
Technology, Inc. (“Xiaomi Tech”) (collectively, “Xiaomi”) as follows:

NATURE OF THE ACTION

l. This is an action under the patent laws of the United States, 35 U.S.C. §§ l, et
seq., for infringement by Xiaomi of Dareltech’s claims to U.S. PatentNos. 9,037,128; 9,055,144;
9,503,627; and 9,571,716 (collectively referred to as the “Patents-in-Suit”).

PARTIES

2. Dareltech is a limited liability company organized and existing under the laws of

Delaware, with its principal place of business at 6900 Wisconsin Avenue No. 30901, Bethesda,

l\/ID 20824.

